Title: [Diary entry: 19 June 1786]
From: Washington, George
To: 

Monday 19th. Mercury at 73 in the Morning. 79 at Noon and 78 at Night. Morning cloudy, but clear afterwards, with the wind at So. West. Rid to Muddy hole, Dogue run, and Ferry Plantations; and to the Meadows (where people were at Work) at the two latter. Finding my Corn was in danger of being lost by Grass & weeds, I stopped Brickmaking, and sent Gunner, Boatswain, Anthony, and Myrtilla to assist at Dogue run in weeding it. The grass at the Ferry being forwarder, and better than that at Dogue Run, where the Scythmen began last to cut, I removed them (tho’ the grass was not half down) to the former place. 4 Cutters at work.  Mr. Herbert & wife—Mr. Throcmorton & his Wife—Miss Hannah, & Miss Kitty Washington, & Mr. Willm. Craik came here to dinner & all stayed the Evening except Mr. Herbert who returned to Alexandria. A Monsr. Andri Michaux—a Botanest sent by the Court of France to America (after having been only 6 Weeks returned from India) came in a little before dinner with letters of Introduction & recommendation from the Duke de Lauzen, & Marqs. de la Fayette to me. He dined and returned afterwards to Alexandria on his way to New York, from whence he had come; and where he was about to establish a Botanical garden.